Order entered February 22, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00075-CR
                                    No. 05-13-00082-CR
                                    No. 05-13-00093-CR

                              RONALD CHESTER, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F07-24689-S, F09-61864-S, F12-81023-S

                                         ORDER
       The Court GRANTS counsel’s February 15, 2013 motion to withdraw and substitute

counsel.

       We ORDER the Clerk of the Court to remove Catherine Clare Bernhard as appellant’s

counsel and substitute Katherine Drew, Dallas County Public Defender’s Office, as counsel for

appellant on these appeals.

       We ORDER the Clerk of the Court to send a copy of this order to Ronald Chester,

Booking No. 12074854, Dallas County Jail, P.O. Box 660334, Dallas, Texas, 75266-0334.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE